UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4480


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MOISES RAMIREZ REYNA, a/k/a Moi,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District   of  North   Carolina,  at  Charlotte.     Robert J.
Conrad, Jr., Chief District Judge. (3:06-cr-00353-RJC-5)


Submitted:    June 11, 2009                   Decided:   July 6, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denzil H. Forrester, Charlotte, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Charlotte,
North Carolina; Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Moises    Ramirez          Reyna       pled    guilty,       without         a    plea

agreement, to conspiracy to possess with intent to distribute

heroin,    in   violation      of      21   U.S.C.        § 846    (2006).          Reyna      was

sentenced to 135 months’ imprisonment.                            Finding no error, we

affirm.

            Reyna’s      counsel        raises          various     challenges           to    the

district    court’s    application          of      the    Sentencing       Guidelines         on

appeal.    At sentencing, the district court is initially required

to calculate an appropriate advisory Guidelines range.                                   Gall v.

United States, 552 U.S. 38, __, 128 S. Ct. 586, 596 (2007).                                   The

district    court     “may     accept        any        undisputed       portion         of    the

presentence     report    as      a    finding      of     fact,”    Fed.      R.    Crim.      P.

32(i)(3)(A), and should evaluate the sentencing factors based on

the preponderance of the evidence, see United States v. Harvey,

532 F.3d 326, 337 (4th Cir. 2008).                      When reviewing the district

court’s    application       of       the   Sentencing        Guidelines,           we    review

findings of fact for clear error and questions of law de novo.

United States v. Osborne, 514 F.3d 377, 387 (4th Cir.), cert.

denied, 128 S. Ct. 2525 (2008).

            “No   limitation           shall       be   placed      on   the    information

concerning the background, character, and conduct of a person

convicted of an offense which a court of the United States may

receive and consider for the purpose of imposing an appropriate

                                               2
sentence.”        18 U.S.C. § 3661 (2006); see also U.S. Sentencing

Guidelines       Manual    § 1B1.4     (2007).      Moreover,     the    traditional

rules of evidence are not applicable to sentencing proceedings.

See Fed. R. Evid. 1101(d)(3).                  Thus, the district court may

consider any related and reliable evidence before it, including

hearsay, in establishing relevant conduct.                      United States v.

Bowman,     926     F.2d   380,     381   (4th     Cir.     1991).       With    these

principles in mind, each of counsel’s arguments are addressed in

turn.

                Counsel first contends that the district court failed

to comply with Rule 32 in resolving the Government’s objection

to   the   presentence         report’s   omission     of   a   role    enhancement.

“[F]or any disputed portion of the presentence report or other

controverted       matter[,      the   district    court      must]    rule     on   the

dispute or determine that a ruling is unnecessary either because

the matter will not affect sentencing, or because the court will

not consider the matter in sentencing[.]”                       Fed. R. Crim. P.

32(i)(3)(B).

                As the proponent of the sentencing enhancement, the

burden was on the Government to establish by a preponderance of

the evidence that the enhancement should be applied.                        See United

States     v.    Kiulin,   360    F.3d    456,   460   (4th     Cir.    2004).       The

Government therefore presented the testimony of Chris Batina, an

agent    with     the   Drug    Enforcement      Administration,       to    establish

                                           3
that Reyna was a mid-level “dispatcher,” who was responsible for

breaking    ounce      quantities    of    heroin     received     from   the     “cell

head” into user amounts, or balloons.

            Testimony      showed     that      officers   arrested       Reyna    and

several other members of the conspiracy at an apartment leased

by Reyna.    The dispatchers, including Reyna, were found to be in

possession of cell phones that were used as “dispatch phones.”

Additionally, Reyna’s name was listed in drug ledgers, which the

cell heads used to keep track of drug amounts disbursed to the

dispatchers.      One co-conspirator informed Batina that a street-

level dealer, or “runner,” named Victor Soria worked for Reyna.

Soria was arrested while leaving Reyna’s apartment and, when

searched, was in possession of several balloons of heroin.

            In    accordance        with       Rule   32(i)(3)(B),        the     court

considered the evidence and summarized its factual findings and

conclusions.     The court determined that Reyna “was a manager of

the organization and had at least one person that he supervised

or managed, that being the runner, Soria.”                       J.A. 91.       While

counsel asserts that the court erred by not specifically ruling

on other individuals the Government alleged were supervised by

Reyna,   this    was    unnecessary       as    the   Government    corrected      its

assertions made in the objection and clarified that Soria was

Reyna’s runner.



                                           4
              Counsel also contends that the evidence presented at

sentencing       was    unreliable.            Yet,          the    materials       in      the    joint

appendix do not support counsel’s claim.                                 As summarized above,

both testimony and physical evidence established that Reyna was

a mid-level manager responsible for directing another individual

in the conspiracy.

              Next, counsel argues that the district court erred in

considering         evidence     that     was          not     part       of    the      presentence

report.       Counsel concludes that the presentence report “carries

with    it    the    same    cloak      of     impartiality              as    a    jury        verdict”

because,      like     a    jury    verdict,            the        report      is     an    “unbiased

conclusion       formed     after    gleaning            from       collected         information.”

Br. of Appellant 18.               We conclude, however, that the district

court did not err in considering the testimony of the federal

agent    at   sentencing        because        a       court       may    permit      either       party

under Rule 32(i)(2) of the Federal Rules of Criminal Procedure

to     present      evidence,        including               witness        testimony,            on   an

objection to the presentence report.

              Finally,      counsel      contends             that       the   district         court’s

consideration of hearsay evidence at sentencing violated Reyna’s

constitutional          right      of     confrontation.                       In     Crawford         v.

Washington, 541 U.S. 36 (2004), the Supreme Court held that the

Confrontation          Clause      prohibits            the        admission        at      trial      of

testimonial         statements          that           are     not       subject           to     cross-

                                                   5
examination.        Id. at 50-51.          However, no circuit court to have

considered the effect of Crawford has concluded that the rule

announced in Crawford applies at sentencing.                      See, e.g., United

States v. Bras, 483 F.3d 103, 109 (D.C. Cir. 2007) (determining

Crawford    did      not   alter    general       rule    that     hearsay       evidence

admitted       at     sentencing       does        not         violate       defendant’s

confrontation rights); see also United States v. Brown, 430 F.3d

942,    943-44      (8th   Cir.    2005)     (noting     courts       have     held   that

Crawford did not alter general rule of admissibility of hearsay

evidence at sentencing).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented       in     the    materials

before   the     court     and    argument      would    not    aid    the     decisional

process.

                                                                                 AFFIRMED




                                            6